


110 HR 3764 IH: Peace Corps Volunteers Tax Improvement

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3764
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. McDermott (for
			 himself and Mr. Van Hollen) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  5-year period relating to the exclusion of gain on the sale of a principal
		  residence during a period of service with the Peace Corps.
	
	
		1.Short titleThis Act may be cited as the
			 Peace Corps Volunteers Tax Improvement
			 Act of 2007.
		2.Suspension of 5-year
			 period during service with the Peace Corps
			(a)In
			 generalSubsection (d) of
			 section 121 of the Internal Revenue Code of 1986 (relating to special rules) is
			 amended by adding at the end the following new paragraph:
				
					(12)Peace
				Corps
						(A)In
				generalAt the election of an
				individual with respect to a property, the running of the 5-year period
				described in subsections (a) and (c)(1)(B) and paragraph (7) of this subsection
				with respect to such property shall be suspended during any period that such
				individual or such individual’s spouse is serving outside the United
				States—
							(i)on qualified official extended duty (as
				defined in paragraph (9)(C)) as an employee of the Peace Corps, or
							(ii)as
				an enrolled volunteer or volunteer leader under section 5 or 6 (as the case may
				be) of the Peace Corps Act (22 U.S.C. 2504, 2505).
							(B)Applicable
				rulesFor purposes of subparagraph (A), rules similar to the
				rules of subparagraphs (B) and (D) shall apply.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
			3.Guidance with
			 respect to expenses which may be deducted from gross incomeThe Secretary of the Treasury, in
			 consultation with the Director of the Peace Corps, shall publish guidance with
			 respect to expenses which may be deductible from gross income with respect to
			 service as enrolled volunteers or volunteer leaders under the Peace Corps Act
			 (22 U.S.C. 2501 et seq.), and such guidance shall be periodically updated when
			 the Director of the Peace Corps and the Secretary determine it
			 necessary.
		
